Name: Commission Regulation (EEC) No 2520/84 of 31 August 1984 concerning the stopping of fishing for herring by vessels flying the flag of the Netherlands
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 9 . 84 Official Journal of the European Communities No L 234/41 COMMISSION REGULATION (EEC) No 2520/84 of 31 August 1984 concerning the stopping of fishing for herring by vessels flying the flag of the Netherlands THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2057/82 of 29 June 1982 establishing certain control measures for fishing activities by vessels of the Member States ('), as amended by Regulation (EEC) No 1729/83 (2), and in particular Article 10(3) thereof, Whereas Council Regulation (EEC) No 320/84 of 31 January 1984 fixing, for certain fish stocks and groups of fish stocks occurring in the Community's fishing zone, privisional total allowable catches for 1984, the provisional share of these catches available to the Community, the allocation of that share between the Member States and the conditions under which the total allowable catches may be fished (3), as last amended by Regulation (EEC) No 2305/84 (4), provides for herring quotas for 1 984 ; Whereas, in order to ensure compliance with the provisions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commission to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission, catches of herring in waters of ICES divisions V b (EC zone), VI a (north), VI b (EC zone), by vessels flying the flag of the Netherlands or registered in the Netherlands, have reached the quota allocated for 1984 ; whereas the Netherlands have prohibited fishing for this stock as from 1 September 1 984 ; whereas it is therefore necessary to abide by that date, HAS ADOPTED THIS REGULATION : Article 1 Catches of herring in waters of ICES divisions V b (EC zone), VI a (north), VI b (EC zone), by vessels flying the flag of the Netherlands or registered in the Netherlands are deemed to have exhausted the quota allocated to the Netherlands for 1984. Fishing for herring in waters of ICES divisions V b (EC zone), VI a (north), Vl b (EC zone), by vessels flying the flag of the Netherlands or registered in the Netherlands is prohibited, as well as the retention on board, the transhipment and the landing of herring fished in these divisions by the abovementioned vessels after the date of entry into force of this Regula ­ tion . Article 2 This Regulation shall enter into force on 1 September 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 August 1984. For the Commission Ã tienne DAVIGNON Vice-President (  ) OJ No L 220, 29 . 7. 1982, p. 1 . 0 OJ No L 169, 28 . 6 . 1983, p. 14 . (3) OJ No L 37, 8 . 2. 1984, p. 1 . O OJ No L 213, 9 . 8 . 1984, p. 1 .